                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                    7:20-CR-167-M-1

 UNITED STATES OF AMERICA                        )
                                                 )              ORDER ON
                v.                               )       GOVERNMENT’S EXHIBITS AT
                                                 )          DETENTION HEARING
 LIAM MONTGOMERY COLLINS,                        )
                                                 )
                Defendant.                       )


       With the consent of defendant, for good cause shown, and pursuant to Fed. R. Crim. P.

49.1(d), the court ALLOWS the government’s motion (D.E. 65) regarding the nine exhibits that it

introduced and the court admitted under temporary seal at the detention hearing in this case on 16

December 2020 (see D.E. 61 (hearing at which exhibits introduced and admitted); see also D.E.

63 (announcement of court’s detention ruling on 17 Dec. 2020); D.E. 60 (exhibit list)) and further

ORDERS as follows:

       1.      Government Exhibit 7 shall be permanently sealed;

       2.      the proposed redacted Government Exhibit 7 (D.E. 65-1) shall be publicly

available, but the copy filed by the government in the CM/ECF system shall be permanently sealed,

in accordance with the practice preference of the presiding District Judge; and

       3.      Government Exhibits 1-6, 8, and 9 shall be unsealed and publicly available, but

shall not be maintained in the CM/ECF system, in accordance with the practice preference of the

presiding District Judge.

       This 4th day of January 2021.

                                                     _________________________
                                                     James E. Gates
                                                     United States Magistrate Judge




            Case 7:20-cr-00167-M Document 75 Filed 01/04/21 Page 1 of 1
